



Exhibit 10.15


Commercial Lease Agreement


This Commercial Lease Agreement ("Lease") is made and effective November 10,
2008, by and between Mifflin Management ("Landlord") and Lakeland Industries
("Tenant").


Landlord is the owner of land and improvements commonly known and numbered as
312 Hendel Street, Shillington, PA 19607


Landlord makes available for lease a portion of the Building designated as the
first and second floors (3,520 sq ft) of 312 Hendel Street, Shillington, PA (the
"Leased Premises").


Landlord desires to lease the Leased Premises to Tenant, and Tenant desires to
lease the Leased Premises from Landlord for the term, at the rental and upon the
covenants, conditions and provisions herein set forth.


THEREFORE, in consideration of the mutual promises herein, contained and other
good and valuable consideration, it is agreed:


1. Term.


Landlord hereby leases the Leased Premises to Tenant, and Tenant hereby leases
the same from Landlord, for an "Initial Term" beginning November 10, 2008 and
will be on a month to month term. Prorate rent for November, 2008 in the amount
of $590.00


2. Rental.


Tenant shall pay to Landlord Eight Hundred Eighty Dollars per month (3,520 sq ft
x $3.00 sq ft). Each installment payment shall be due in advance on the first
day of each calendar month during the lease term to Landlord at Mifflin
Management, PO Box 42, Mohnton, PA 19540, or at such other place designated by
written notice from Landlord or Tenant. The rental payment amount for any
partial calendar months included in the lease term shall be prorated on a daily
basis. Tenant shall also pay to Landlord a " Security Deposit " in the amount of
Eight Hundred Eighty Dollars.


3. Use


Not withstanding the forgoing, Tenant shall not use the Leased Premises for the
purposes of storing, manufacturing or selling any explosives, flammables or
other inherently dangerous substance, chemical, thing or device.


4. Repairs.


During the Lease term, Tenant shall make, at Tenant's expense, all necessary
repairs to the Leased Premises. Repairs shall include such items as routine
repairs of floors, walls, ceilings, and other parts of the Leased Premises
damaged or worn through occupancy, except for major mechanical systems or the
roof, subject to the obligations of the parties otherwise set forth in this
Lease. All repairs shall require the authorization of Christopher J. Ryan and
Michael Gallen, mutually.


5. Alterations and Improvements.


Tenant, at Tenant's expense, shall have the right following Landlord's consent
to remodel, redecorate, and make additions, improvements and replacements of and
to all or any part of the Leased Premises from time to time as Tenant may deem
desirable, provided the same are made in a workmanlike manner and utilizing good
quality materials. Tenant shall have the right to place and install personal
property, trade fixtures, equipment and other temporary installations in and
upon the Leased Premises, and fasten the same to the premises. All personal
property, equipment, machinery, trade fixtures and temporary installations,
whether acquired by Tenant at the commencement of the Lease term or placed or
installed on the Leased Premises by Tenant thereafter, shall remain Tenant's
property free and clear of any claim by Landlord. Tenant shall have the right to
remove the same at any time during the term of this Lease provided that all
damage to the Leased Premises caused by such removal shall be repaired by Tenant
at Tenant's expense.


6. Insurance.


A. If the Leased Premises or any other part of the Building is damaged by fire
or other casualty resulting from any act or negligence of Tenant or any of
Tenant's agents, employees or invitees, rent shall not be diminished or abated
while such damages are under repair, and Tenant shall be responsible for the
costs of repair not covered by insurance.

 
1

--------------------------------------------------------------------------------

 



B. Landlord shall maintain fire and extended coverage insurance on the Building
and the Leased Premises in such amounts as Landlord shall deem appropriate.
Tenant shall be responsible, at its expense, for fire and extended coverage
insurance on all of its personal property, including removable trade fixtures,
located in the Leased Premises.


C. Tenant and Landlord shall, each at its own expense, maintain a policy or
policies of comprehensive general liability insurance with respect to the
respective activities of each in the Building with the premiums thereon fully
paid on or before due date, issued by and binding upon some insurance company
approved by Landlord, such insurance to afford minimum protection of not less
than $1,000,000 combined single limit coverage of bodily injury, property damage
or combination thereof. Landlord shall be listed as an additional insured on
Tenant's policy or policies of comprehensive general liability insurance, and
Tenant shall provide Landlord with current Certificates of Insurance evidencing
Tenant's compliance with this Paragraph. Tenant shall obtain the agreement of
Tenant's insurers to notify Landlord that a policy is due to expire at least
(10) days prior to such expiration. Landlord shall not be required to maintain
insurance against thefts within the Leased Premises or the Building.


7. Utilities.


Tenant shall pay all charges for water, sewer, gas, electricity, telephone and
other services and utilities used by Tenant on the Leased Premises during the
term of this Lease unless otherwise expressly agreed in writing by Landlord. In
the event that any utility or service provided to the Leased Premises is not
separately metered, Landlord shall pay the amount due and separately invoice
Tenant for Tenant's pro rata share of the charges. Tenant shall pay such amounts
within fifteen (15) days of invoice. Tenant acknowledges that the Leased
Premises are designed to provide standard office use electrical facilities and
standard office lighting. Tenant shall not use any equipment or devices that
utilize excessive electrical energy or which may, in Landlord's reasonable
opinion, overload the wiring or interfere with electrical services to other
tenants.


8. Entry.


Landlord shall have the right to enter upon the Leased Premises at reasonable
hours to inspect the same, provided Landlord shall not thereby unreasonably
interfere with Tenant's business on the Leased Premises.


9. Building Rules.


Tenant will comply with the rules of the Building adopted and altered by
Landlord from time to time and will cause all of its agents, employees, invitees
and visitors to do so; all changes to such rules will be sent by Landlord to
Tenant in writing. The initial rules for the Building are attached hereto as
Exhibit "A" and incorporated herein for all purposes.


10. Default.


If default shall at any time be made by Tenant in the payment of rent when due
to Landlord as herein provided, and if said default shall continue for five (5)
days after written notice thereof shall have been given to Tenant by Landlord,
or if default shall be made in any of the other covenants or conditions to be
kept, observed and performed by Tenant, and such default shall continue for
fifteen (15) days after notice thereof in writing to Tenant by Landlord without
correction thereof then having been commenced and thereafter diligently
prosecuted, Landlord may declare the term of this Lease ended and terminated by
giving Tenant written notice of such intention, and if possession of the Leased
Premises is not surrendered, Landlord may reenter said premises. Landlord shall
have, in addition to the remedy above provided, any other right or remedy
available to Landlord on account of any Tenant default, either in law or equity.
Landlord shall use reasonable efforts to mitigate its damages.


11. Quiet Possession.


Landlord covenants and warrants that upon performance by Tenant of its
obligations hereunder, Landlord will keep and maintain Tenant in exclusive,
quiet, peaceable and undisturbed and uninterrupted possession of the Leased
Premises during the term of this Lease.


12. Condemnation.


If any legally, constituted authority condemns the Building or such part thereof
which shall make the Leased Premises unsuitable for leasing, this Lease shall
cease when the public authority takes possession, and Landlord and Tenant shall
account for rental as of that date. Such termination shall be without prejudice
to the rights of either party to recover compensation from the condemning
authority for any loss or damage caused by the condemnation. Neither party shall
have any rights in or to any award made to the other by the condemning
authority.


13. Security Deposit.


The Security Deposit shall be held by Landlord without liability for interest
and as security for the performance by Tenant of Tenant's covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of rental or a measure of
Landlord's damages in case of default by Tenant. Unless otherwise provided by
mandatory non­-waivable law or regulation, Landlord may commingle the Security
Deposit with Landlord's other funds. Landlord may, from time to time, without
prejudice to any other remedy, use the Security Deposit to the extent necessary
to make good any arrearages of rent or to satisfy any other covenant or
obligation of Tenant hereunder. Following any such application of the Security
Deposit, Tenant shall pay to Landlord on demand the amount so applied in order
to restore the Security Deposit to its original amount. If Tenant is not in
default at the termination of this Lease, the balance of the Security Deposit
remaining after any such application shall be returned by Landlord to Tenant. If
Landlord transfers its interest in the Premises during the term of this Lease,
Landlord may assign the Security Deposit to the transferee and thereafter shall
have no further liability for the return of such Security Deposit.



 
2

--------------------------------------------------------------------------------

 





14. Waiver.


No waiver of any default of Landlord or Tenant hereunder shall be implied from
any omission to take any action on account of such default if such default
persists or is repeated, and no express waiver shall affect any default other
than the default specified in the express waiver and that only for the time and
to the extent therein stated. One or more waivers by Landlord or Tenant shall
not be construed as a waiver of a subsequent breach of the same covenant, term
or condition.


15. Memorandum of Lease.


The parties hereto contemplate that this Lease should not and shall not be filed
for record, but in lieu thereof, at the request of either party, Landlord and
Tenant shall execute a Memorandum of Lease to be recorded for the purpose of
giving record notice of the appropriate provisions of this Lease.


16. Headings.


The headings used in this Lease are for convenience of the parties only and
shall not be considered in interpreting the meaning of any provision of this
Lease.


17. Successors.


The provisions of this Lease shall extend to and be binding upon Landlord and
Tenant and their respective legal representatives, successors and assigns.


18. Consent.


Landlord shall not unreasonably withhold or delay its consent with respect to
any matter for which Landlord's consent is required or desirable under this
Lease.


19. Compliance with Law.


Tenant shall comply with all laws, orders, ordinances and other public
requirements now or hereafter pertaining to Tenant's use of the Leased Premises.
Landlord shall comply with all laws, orders, ordinances and other public
requirements now or hereafter affecting the Leased Premises.


20. Final Agreement.


This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.


21. Governing Law.


This Agreement shall be governed, construed and interpreted by, through and
under the Laws of the Commonwealth of Pennsylvania. IN WITNESS WHEREOF, the
parties have executed this Lease as of the day and year first above written.




By: s/s Mike Gallen
11/10/2008
Landlord Signature
     
By: /s/ Christopher J. Ryan
11/11/2008
Tenant Signature
 


 
3

--------------------------------------------------------------------------------

 

NON-RESIDENTIAL LEASE FOR REAL ESTATE       LC1
PART ONE OF A TWO PART AGREEMENT


This form recommended and approved for, but not restricted to use by, members of
the Pennsylvania Association of REALTORS® when used with an approved addendum
attached hereto,


LESSOR'S BUSINESS RELATIONSHIP WITH PA LICENSED BROKER

 
BROKER (Company) Mifflin Management LLC
PHONE 610-406-1378
 
ADDRESS      PO Box 42 Mohnton, PA 19540
FAX
 
LICENSEE(S)
Designated Agent? r Yes  r No
 
BROKER IS THE AGENT FOR LESSOR.
OR (if checked below):
 
Broker is NOT the Agent for Lessor and is a/an:     r AGENT FOR LESSEE  r
TRANSACTION LICENSEE
       
LESSEE'S BUSINESS RELATIONSHIP WITH PA LICENSED BROKER
 
BROKER (Company)      Lakeland Industries, Inc.
PHONE 610-775-0505
 
ADDRESS      31 South Sterley Street, Shillington, PA 19607
FAX
 
LICENSEE(S)
Designated Agent? r Yes  x No
 
BROKER IS THE AGENT FOR LESSOR.  OR (if checked below):
   
Broker is NOT the Agent for Lessor and is a/an: r AGENT FOR LESSEE r TRANSACTION
LICENSEE



When the same broker is Broker for Lessor and Broker for Lessee, Broker is a
Dual Agent. All of Broker's licensees are also Dual Agents UNLESS there are
separate Designated Agents for Lessor and Lessee. If the same Licensee is
designated for Lessor and Lessee, the License, is a Dual Agent. Broker(s) may
perform services to assist unrepresented parties in complying with the terms of
this Lease.


1. This Agreement, dated October 31, 2008 is between
Mifflin Management LLC
called “Lessor”, and
Lakeland Industries, Inc.
called “Lessee.”


2. PROPERTY
(A) Lessor agrees to lease to Lessee the premises known as 312 Hendle Street in
the Boro of Shillington of Berks County of _________ in the Commonwealth of
Pennsylvania, Zip Code 19607 with improvements consisting of
__________________________________________ upon the following terms and
conditions:
                (B) Total rental for entire term payable to Lessor
(C) Payments in advance  x Monthly in the amount of  $ 800.00
(D) Cash or check to be paid before possession by Lessee which is to be applied
on account as follows:
 Advance rent _________ to ____________            Paid $___________      Due
$____________
 On account of final payment of rent _______            Paid $___________    
 Due $____________     Security deposit (see paragraph 2 (f))   0     Paid
$_______    Due $________
 Credit report _______________________     Paid $___________      Due
$____________


Totals - Paid to date.. Paid $___________      Due $____________
Balance due before possession.. ...... ...... ..... Due $ ___________
 

 
(E)
Adjusted payment of rent until regular due date, if any
$ ______________
 
(F)
Security deposit
$ ______________
 
(G)
Late charge if rent not paid within grace period.
$ ______________
 
(H)
Due date for each payment
Prior to the 1st of each month
 
(I)
Term of this lease
Month to Month

 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 

 
(J)
Commencement date of lease
   
(K)
Expiration date of lease
   
(L)
Required written notice to terminate this lease 30 Days
   
(M)
Renewal term if not terminated by either party
   
(N)
Lessee will occupy premises ONLY as
   
(O)
Maximum number of occupants under this lease: one (1)
   
(P)
Payments to be made promptly when due in U.S. Dollars to:
     
r Lessor      r Broker for Lessor
   
(Q)
Utilities & services will be supplied as follows:
 



 
 
 
 
 
 
 
 
 

 
Lessor
Lessee
 
Lessor
Lessee
   
pays
pays
 
pays
pays
   
r
x
Cold Water
r
x
Gas
 
r
x
Hot Water
x
r
Lawn & Shrubbery Care
 
r
x
Heat
x
r
Cesspool Cleaning
 
r
x
Electric
x
r
Janitor Service
 
x
r
Yearly Oil Burner Cleaning
r
r
All other
 
x
r
Water in Excess of
           
yearly minimum charge
r
r
___________________
 
r
x
Snow Removal
r
r
___________________



 
(R)   Unless otherwise stated, Lessee will pay the cost of any or all repairs of
any kind whatsoever, occurring after commencement of this lease where the
individual cost of each repair is less than $____________.

 
(S)  No pets or animals of any kind whatsoever will be permitted on or within
the herein described premise excepting _______________________________________.



3. SPECIAL CLAUSES
(A) Lessor and Lessee has received the Consumer Notice as adopted by the State
Real Estate Commission at 49 Pa Code §35.336 and §35.337.

 
4. ADDENDUM
The Lessor and Lessee agree for themselves, their respective heirs and
successors and assigns to the herein described terms and also to those set forth
in the addendum attached hereto entitled "TERMS AND CONDITIONS," (PART TWO) all
of which are, to be regarded as binding and as strict legal conditions.




6



